Bell, Justice.
The appellant, Roy Granger, was convicted of the murder of William Brown, and received a life sentence.1 On appeal Granger challenges only the sufficiency of the evidence. We affirm.
The evidence showed that Granger and Brown, who did not know each other, were both eating at a Waffle House restaurant in the early morning hours of February 16, 1988. Granger was seated at the counter, and Brown was seated in a booth facing Granger. Granger, who had been drinking, fell asleep and knocked over his cup of coffee. A waitress woke Granger, who then started an argument with Brown by stating, “don’t look at me.” Brown replied that he was not, but Granger got up, drew a large knife, and approached Brown. Brown *190walked toward the front door, but Granger blocked his way. Brown then attempted to elude Granger, but was unsuccessful. Granger cornered Brown, and stabbed him to death.
Decided April 19, 1989.
A. Nevell Owens, for appellant.
Lewis R. Slaton, District Attorney, Benjamin H. Oehlert III, Assistant District Attorney, Michael J. Bowers, Attorney General, Eddie Snelling, Jr., Assistant Attorney General, for appellee.
Viewing the foregoing evidence in a light most favorable to the verdict, we conclude that a rational trier of fact could have found Granger guilty of murder beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgment affirmed.


All the Justices concur.


 The crime occurred on February 11,1988. Granger was indicted on March 15, and tried on May 11-12. The jury returned its verdict of guilty on May 12. Granger filed a motion for new trial on June 6, and an amended motion for new trial on July 20. The court reporter certified the trial transcript on August 1, and the trial court denied Granger’s motion for new trial on September 15, 1988. Granger filed his notice of appeal on October 6. The case was docketed in this court on November 2, and submitted for decision without oral arguments on December 16, 1988.